Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Witko (US20180126386A1).
Regarding claim 1, Witko disclose a grinding apparatus to grind herbs (abstract), comprising:
 an upper body (figs.1-3: (10)) comprising upper grinding teeth (fig.3: (12)) (paragraphs 0035 and 0039); 
a central body (figs.1-2 and 4: (20)) axially aligned with and rotatably connected to the upper body, 

central grinding teeth (fig.4: (26)) cooperating with the upper grinding teeth to grind the herbs (paragraphs 0041 and 0048); 
angular guides (fig.5: (28)); 
and at least one evacuating aperture (fig. 4: (22)) (paragraph 0041); and 
a lower body (figs.1-2: (40)) axially aligned with and secured to the central body, the lower body further comprised of: 
a cavity (fig.2: the cavity of the elements (30) and (40)) to receive the herbs; and, 
locking members (fig.2: (38)) to engage the angular guides (fig.5: (28)) of the central body (fig.2: (20)) and provide the proper axial alignment between the lower body and the central body (paragraph 0037), (figs.2 and 5: the element (28) of the body (20) is engaging the element (38) of the body (30)) (paragraphs 0043 and 0045-0046) 
wherein the upper body(fig.2: (10)) is in magnetic engagement (fig.2: (6))  with and can be rotated independently from the central body (fig.2: (20)) (paragraph 0036) and 
the central body (fig.2: (20)) in magnetic engagement (fig.2: (7)) to the lower body (fig.2: (30 and (40)) (paragraph 0037).  

Regarding claim 2, Witko disclose wherein the central body is further comprised of a cylindrical member projecting upwardly from a center of the central body, the cylindrical member further comprising cutters to grind herbs trapped in a center area of the upper body when the central body is secured to the upper body 

Regarding claim 3, Witko disclose a low- friction washer (fig.2: (8)) positioned on and secured to a rim of the upper body (fig.2: (10)) to provide a seal and reduce wear and tear between the upper body and the central body during operation of the grinding apparatus (paragraph 0042).  

Regarding claim 13, Witko disclose a mesh screen (fig.2: (5)) removably secured to the lower body to provide a filter means for the herbs (paragraph 0037).  

Regarding claim 15, Witko disclose wherein the circular peripheral wall (fig.8: (32)) is further comprised of a sloping inner surface to guide the herbs into a narrower space (fig.8: the slope of the element (32)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Witko (US20180126386A1).

Regarding claim 6, Witko disclose wherein the upper grinding teeth are further comprised of outer grinding teeth (fig.3: (13)), inner grinding teeth (fig.3: (12)), and 
the outer grinding teeth (fig.3: (13)) positioned proximate an outer edge of the upper body (fig.2: ( 10)) to grind the herbs trapped in between the outer grinding teeth and a circular peripheral wall (fig.3: (32)) of the central body (fig.8: (30)).

Witko does not explicitly disclose central grinding teeth, 
However, Witko disclose that the number and the configuration of the teeth (fig.3: (12) and (13)) are not limited to what is illustrated in fig.3; and various positions, various other configurations are possible (paragraphs 0039 and 0041);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Witko to modify to modify the upper grinding teeth to have central grinding teeth in order to increase the efficiency to cut the materials into smaller pieces that are able to pass though apertures, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 7, Witko disclose wherein each of the inner grinding teeth (fig.3: (12)) is further comprised of a curved inner face (the face of the elements (12) that facing the central axis of the element (10)) to surround the cylindrical member of the central body (paragraph 0040 and fig.3: the teeth (11) of the element (10) may be alternately in corresponding location on element (20)) and maintain the axial alignment in between the upper body and the central body.  


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Witko (US20180126386A1) in view of Moneta (US20170135524A1).

Regarding claims 4-5, Witko does not disclose the low-friction washer is further comprised of at least one indentation;
the annular undercut further comprising at least one protruding spike to fit within the at least one indentation.
Witko disclose wherein the upper body is further comprised of an annular undercut (fig.3: (15)) to retain the low-friction washer.

Moneta a grinding apparatus to grind herbs (abstract), comprising:
a washer (fig.2: (38)) that retain to the grinding apparatus portion (fig.3: (30)) by  a retaining mechanism,
wherein the retaining mechanism having at least one protruding spike (fig.4: (40)) to fit within at least one indentation (fig.4: (38)) (paragraph 0073).  

Both of the prior arts of Witko and Moneta are related to a grinding apparatus to grind herbs;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the low-friction washer of the apparatus of Witko to have at least one indentation as taught by Moneta, and modify the annular undercut of the apparatus of Witko to have at least one protruding spike as taught by Moneta thereby having the at least one protruding spike to fit within the at least one indentation in order to provide the washer by a coupling mechanism (Moneta: paragraph 0073) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Witko (US20180126386A1) in view of Grumbacher (US20140353412A1)

Regarding claim 8, Witko disclose the at least one evacuating aperture (fig. 4: (22)).
Witko does not disclose the at least one evacuating aperture is further comprised of a bevel to accelerate a flow through of the herbs from the central body and into the lower body. 
Grumbacher teaches a grinding apparatus to grind herbs (abstract), comprising:
a central body (figs.6-7 and 10: (1)) having at least one evacuating aperture (fig.10: (30)) (paragraph 0063);


Both of the prior arts of Witko and Grumbacher are related to a grinding apparatus to grind herbs;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least evacuating aperture of apparatus of Witko by the at least one evacuating aperture is further comprised of a bevel to accelerate a flow through of the herbs from the central body and into the lower body as taught by Grumbacher, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Witko (US20180126386A1) in view of Meng (CN203244998U attached NPL, English Machine translation).

Regarding claim 14, Witko does not disclose a rotatable scraper removably secured in the cavity of the lower body to scrape the accumulated herbs in the cavity.  
Meng teaches a grinding apparatus to grind herbs, comprising:


Both of the prior arts of Witko and Meng are related to a grinding apparatus to grind herbs;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Witko to have a rotatable scraper removably secured in the cavity of the lower body to scrape the accumulated herbs in the cavity as taught by Meng for the purpose of cleaning the lower part (Meng: paragraph 154), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dukat (US9757733B1) in view of Witko (US20180126386A1).
Regarding claim 1, Dukat disclose a grinding apparatus to grind herbs (abstract), comprising:
 an upper body (fig.3: (4)) comprising upper grinding teeth (fig.3: (50)) (col.9 line 1-col.10 lines 7); 
a central body (fig.3: (6)) axially aligned with and rotatably connected to the upper body, 

central grinding teeth (fig.3A: (30)) cooperating with the upper grinding teeth to grind the herbs; 
angular guides (fig.3B: (66)) (col.15 lines 13-35); 
and at least one evacuating aperture (fig.3A: (24)); and 
a lower body (fig.3: (8) and (10)) axially aligned with and secured to the central body, the lower body further comprised of: 
a cavity (fig.3A: (44)) to receive the herbs; and, 
locking members (fig.3A: (38)) to engage the angular guides (fig.3B: (66)) of the central body (fig.3: (6)) and provide the proper axial alignment between the lower body and the central body (col.15 lines 13-35), 
wherein the upper body(fig.3B: (4)) is in magnetic engagement (fig.3B: (64))  with and can be rotated independently from the central body (co.10 lines 55-67). 
Dukat does not disclose the central body in magnetic engagement to the lower body.  
Witko teaches a grinding apparatus to grind herbs (abstract), comprising:
 an upper body (figs.1-3: (10)) comprising upper grinding teeth (fig.3: (12)) (paragraphs 0035 and 0039); 
a central body (figs.1-2 and 4: (20)) axially aligned with and rotatably connected to the upper body, 
the central body further comprising: 
central grinding teeth (fig.4: (26)) cooperating with the upper grinding teeth to grind the herbs (paragraphs 0041 and 0048); 

and at least one evacuating aperture (fig. 4: (22)) (paragraph 0041); and 
a lower body (figs.1-2: (40)) axially aligned with and secured to the central body, the lower body further comprised of: 
a cavity (fig.2: the cavity of the elements (30) and (40)) to receive the herbs; and, 
locking members (fig.2: (38)) to engage the angular guides (fig.5: (28)) of the central body (fig.2: (20)) and provide the proper axial alignment between the lower body and the central body (paragraph 0037), (figs.2 and 5: the element (28) of the body (20) is engaging the element (38) of the body (30)) (paragraphs 0043 and 0045-0046) 
wherein the upper body(fig.2: (10)) is in magnetic engagement (fig.2: (6))  with and can be rotated independently from the central body (fig.2: (20)) (paragraph 0036) and 
the central body (fig.2: (20)) in magnetic engagement (fig.2: (7)) to the lower body (fig.2: (30 and (40)) (paragraph 0037).  

Both of the prior arts of Dukat and Witko are related to a grinding apparatus to grind herbs;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dukat to the central body in magnetic engagement to the lower body` as taught by Witko, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 9, Dukat disclose wherein each of the locking members (fig.3A: (38)) is further comprised of a tapered rim to facilitate contact with the angular guides (fig.3A: the element (38) is a threading notch, the threading notch having a tapered protrusion) (col.15 lines 13-35).  

Regarding claim 10, Witko disclose wherein each of the angular guides (fig.3B: (66)) is further comprised of a rounded edge to make initial contact with the tapered rim of the locking members (fig.3B: the element (66) is threading notch, the threading notch having rounded edge) (col.15 lines 13-35).  

Regarding claim 11, Witko disclose wherein the locking member (fig.3A: (38)) is further comprised at least one depression to reduce a surface area between the locking member and the angular guides (fig.3A: the element (38) is a threading notch, the threading notch having a depression between the adjacent protrusions) (col.15 lines 13-35).    

Regarding claim 12, Witko disclose wherein the angular guides are further comprised of radial projections to fit in between the angular guides (fig.3B: the element (66) is threading notch, the threading notch having radial projections) (col.15 lines 13-35). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raphael (US9521929B1).
Raphael disclose a grinding apparatus to grind herbs (abstract), comprising:
an upper body (fig.1: (12)) having outer grinding teeth, central grinding teeth and inner grinding teeth (fig.1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/FAYE FRANCIS/           Primary Examiner, Art Unit 3725